Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.313 Filed 03/31/21 Page 1 of 38




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 NAZAR BRIKHO, et al.,                             Case No. 19-10592

       Plaintiffs,                                 Stephanie Dawkins Davis
 v.                                                United States District Judge

 CITY OF DETROIT, et al.,

      Defendants.
 ________________________/



           OPINION AND ORDER GRANTING IN PART AND
           DENYING IN PART DEFENDANTS’ MOTION FOR
        SUMMARY JUDGMENT [ECF NO. 21] AND DISMISSING
       PLAINTIFFS’ STATE LAW CLAIMS WITHOUT PREJUDICE


I. INTRODUCTION

      This case arises from activity that occurred during the execution of a search

warrant. Police officers from the City of Detroit executed a search warrant on the

business premises of Plaintiffs Nazar and Nancy Brikho. The Brikhos assert that

defendant officers executed the search warrant for retaliatory and racially

discriminatory reasons and that they used excessive force during the execution of

the search warrant. They also contend that the City of Detroit maintains a

wrongful policy of confiscating personal items during search warrants and never

returning them, and executing violent raids that are disproportionate to the minor

                                         -1-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.314 Filed 03/31/21 Page 2 of 38




crimes that the police suspect have been committed. Plaintiffs additionally bring

state law claims of false imprisonment, assault and battery, intentional infliction of

emotional distress, and negligence. For the reasons discussed below, the court will

GRANT IN PART AND DENY IN PART Defendants’ Motion. Plaintiffs’

Fourth Amendment excessive force claim survives. Plaintiffs’ remaining claims

against Defendants do not survive. Lastly, this court DECLINES to exercise

supplemental jurisdiction over Plaintiffs’ state law claims and DISMISSES the

state law claims WITHOUT PREJUDICE.


II. FACTUAL BACKGROUND

      Nazar and Nancy Brikho are a husband and wife who reside in Commerce

Township, Michigan. (ECF No. 1, PageID.2). They are Chaldean Americans who

speak both Arabic and English. Id. Mr. And Mrs. Brikho own a used car lot in

Detroit Michigan called Matthew’s Stop and Look Auto Sales. (Id. at PageID.3;

ECF No. 21-5, PageID.195). On or about January 8, 2019, the Brikhos were

working at the car lot when Defendant Officer Jana Greeno and Lieutenant

Rebecca McKay arrived on the premises. (ECF No. 1, PageID.3). They asked

Nazar Brikho about a case involving illegal trash dumping. Id. Brikho had no

knowledge of the activity about which the officers asked him. Id. Nazar Brikho

allowed the officers to come inside the premises and he, Greeno, and McKay

proceeded into an office. (Brikho Video Surveillance Video). Surveillance video

                                          -2-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.315 Filed 03/31/21 Page 3 of 38




from the car lot shows Brikho and the officers talking in the office for about six

minutes. Id. According to Brikho, the officers demanded that he produce the

company’s video surveillance in order to further their investigation, and he refused.

(Id. at PageID.4). Brikho then told the officers to leave his property. Brikho stated

that the officers were upset when he asked them to leave. (ECF No. 25-1,

PageID.219). According to Brikho, Officer Greeno declared that she would be

back, used an expletive, and said that it was “personal now.” (ECF No. 1,

PageID.4).


      The next day, Officer Greeno, Lieutenant McKay, Sergeant Walter Merida,

and other John Doe officers returned to Matthew’s Stop and Look Auto Sales with

a search warrant. Id. Brikho says that the officers pointed long guns at him and

his employees and forced them to lay on the ground. (Id.; ECF No.21-5,

PageID.207). Brikho alleges that Officer Greeno taunted him during the execution

of the search warrant, saying, “I told you I would be back.” (ECF No. 1,

PageID.5). The officers proceeded to seize personal and business equipment

belonging to both Plaintiffs. Id. According to Nazar Brikho, Officer Greeno

grabbed Nancy Brikho, dragged her to the front of the premises, and slammed her

against the television. (ECF No. 21-5, PageID.208). Nancy Brikho testified that

the officers “attacked” her in order to get her cell phone. (ECF No. 21-6,



                                         -3-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.316 Filed 03/31/21 Page 4 of 38




PageID.233). However, Nancy also testified that she was never handcuffed and

that she did not sustain any physical injuries from the officers. (Id. at PageID.237).


      Nazar Brikho further testified that he told the officers that he had guns on

the premises, and when he went to retrieve the gun for the officers, an officer

grabbed him by the throat, choked him, and slammed him against the wall. (ECF

No. 21-5, PageID.208). After an officer tried to choke him, Brikho testified in his

deposition that the officers put him in handcuffs. (Id. at PageID.209). He stated

that they put the handcuffs on him really tightly and he asked the officers to loosen

them, but the officers refused to loosen them. Id. Brikho stated that his son

continually asked the officers to loosen his handcuffs. (Id. at PageID.210). Brikho

also stated that when he was standing, every time an officer came by, the officer

would grab Brikho and slam him against a wall. Id. Additionally, he stated that

officers kicked him and pushed him back into a chair every time he tried to stand

up. (Id. at PageID.213). Brikho says the officers handcuffed him for 20 minutes

or more until he gave the officers the shop’s DVR surveillance. (Id. at

PageID.210; 213). He claims to have sustained bruises on his neck when the

officers grabbed him by the neck and he sustained bruises on his arms where the

officers handcuffed him and slammed him against the wall. Id. Lastly, Brikho

stated that he sustained bruises on his legs from when the officers kicked him in

order to force him to sit down. Id. As proof, Brikho has proffered photographs

                                         -4-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.317 Filed 03/31/21 Page 5 of 38




showing bruising on his wrists and on what appears to be on the knee/thigh area of

one of his legs. (ECF No. 23-5, PageID.297–300). According to Nancy Brikho,

the execution of the search warrant lasted for two hours to three and a half hours.

(ECF No. 21-6, PageID.237). According to Nazar Brikho, the officers were in

Plaintiffs’ shop executing the search warrant for “at least an hour, hour and a half.”

(ECF No. 21-5, PageID.212).


      Defendants deny using any excessive force on the Plaintiffs or any other

individuals during the execution of the search warrant. Defendants submitted two

videos as evidence, which they say prove that no constitutional violations occurred.

(See CCTV video, DPD body camera video). One video shows the encounter that

occurred between Nazar Brikho, Officer Greeno, and Lieutenant McKay on

January 8, 2019. (CCTV video). The second video is a body camera video

belonging to Officer Jackson from the January 9, 2019 execution of the search

warrant at Plaintiffs’ business premises. (DPD body camera video).


      Plaintiffs filed their complaint on February 27, 2019 against the City of

Detroit, the Detroit Police Department, Officer Jana Greeno, Sergeant Walter

Merida, and John Doe police officers (ECF No. 1). The complaint includes the

following counts: 1) Fourth Amendment violation of unreasonable search and

seizure and Fourteenth Amendment violations of substantive due process and equal

protection; 2) Eighth Amendment cruel and unusual punishment violation; 3)
                                         -5-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.318 Filed 03/31/21 Page 6 of 38




Monell violation of constitutional rights by City of Detroit; 4) false imprisonment;

5) assault and battery; 6) intentional infliction of emotional distress; and 7)

negligence. (Id. at PageID.5–15). On April 24, 2020, Defendants, excluding the

John Doe Defendants, filed the present Motion for Summary Judgment. (ECF No.

122). Plaintiffs filed a response in opposition to the Motion on May 15, 2020.

(ECF No. 244). Defendants filed a reply on May 28, 2020. Hearing in this matter

occurred on December 2, 2020 at 11:00 a.m.


III. LEGAL STANDARD

      When a party files a motion for summary judgment, it must be granted “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

asserting that a fact cannot be or is genuinely disputed must support the assertion

by: (A) citing to particular parts of materials in the record...; or (B) showing that

the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed.

R. Civ. P. 56(c)(1). The standard for determining whether summary judgment is

appropriate is “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421 F.3d 433, 436 (6th

Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52

                                          -6-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.319 Filed 03/31/21 Page 7 of 38




(1986)). Furthermore, the evidence and all reasonable inferences must be

construed in the light most favorable to the non-moving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      Where the movant establishes the lack of a genuine issue of material fact,

the burden of demonstrating the existence of such an issue then shifts to the non-

moving party to come forward with “specific facts showing that there is a genuine

issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). That is,

the party opposing a motion for summary judgment must make an affirmative

showing with proper evidence and to do so must “designate specific facts in

affidavits, depositions, or other factual material showing ‘evidence on which the

jury could reasonably find for the plaintiff.’” Brown v. Scott, 329 F. Supp. 2d 905,

910 (6th Cir. 2004). In order to fulfill this burden, the non-moving party only

needs to demonstrate the minimal standard that a jury could ostensibly find in his

favor. Anderson, 477 U.S. at 248; McLean v. 988011 Ontario, Ltd., 224 F.3d 797,

800 (6th Cir. 2000). However, mere allegations or denials in the non-movant’s

pleadings will not satisfy this burden, nor will a mere scintilla of evidence

supporting the non-moving party. Anderson, 477 U.S. at 248, 251.

      The court’s role is limited to determining whether there is a genuine dispute

about a material fact, that is, if the evidence in the case “is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.


                                           -7-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.320 Filed 03/31/21 Page 8 of 38




Such a determination requires that the court “view the evidence presented through

the prism of the substantive evidentiary burden” applicable to the case. Id. at 254.

Thus, if the plaintiff must ultimately prove its case at trial by a preponderance of

the evidence, on a motion for summary judgment the court must determine whether

a jury could reasonably find that the plaintiff’s factual contentions are true by a

preponderance of the evidence. See id. at 252–53. Finally, if the nonmoving party

fails to make a sufficient showing on an essential element of its case for which it

carries the burden of proof, the movant is entitled to summary judgment. Celotex,

477 U.S. at 323. The court must construe Rule 56 with due regard not only for the

rights of those “asserting claims and defenses that are adequately based in fact to

have those claims and defenses tried to a jury,” but also for the rights of those

“opposing such claims and defenses to demonstrate in the manner provided by the

Rule, prior to trial, that the claims and defenses have no factual basis.” Id. at 327.

IV. DISCUSSION

   A. Claims Against the Detroit Police Department

   Plaintiffs named the Detroit Police Department as a defendant in this matter.

However, police departments are entities of the city where they are located;

therefore, the city is the real party in interest when an individual wants to pursue

legal action against a police department. See Mich. Comp. Laws. Ann. § 92.1;

Haverstick Enters., Inc. v. Fin. Fed. Credit, Inc., 803 F. Supp. 1251, 1256 (E.D.


                                          -8-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.321 Filed 03/31/21 Page 9 of 38




Mich. 1992), aff’d, 32 F.3d 989 (6th Cir. 1994) (dismissing an action against the

City of Romulus Police Department “because the police department is not a legal

entity against whom a suit can be directed.”). For this reason, the court will grant

summary judgment for the Detroit Police Department.


   B. Claims Against Officer Greeno, Sergeant Merida, and the John Doe Officers

   Plaintiffs’ complaint alleges that Officer Greeno, Sergeant Merida, and the John

Doe officers subjected Plaintiffs to an unreasonable search and seizure and violated

their liberty rights in violation of the Fourth and Fourteenth Amendments. (ECF

No.1, PageID.5–6). Plaintiffs additionally claim that the officers executed the

search warrant for racially motivated reasons and in retaliation for Brikho telling

Officer Greeno to leave his business premises the day prior in violation of the

Equal Protection Clause of the Fourteenth Amendment. (Id. at PageID.5, 7). The

complaint also alleges that Defendants subjected Plaintiffs to cruel and unusual

punishment in violation of the Eighth Amendment. (Id. at PageID.8).


      1. Legal Standards


   Defendants Greeno and Merida argue that they are entitled to qualified

immunity for the claims the Brikhos make against them. Thus, Plaintiffs’ claims

against the individual officers should be analyzed under the qualified immunity

framework. See Schreiber v. Moe, 596 F.3d 323, 329 (6th Cir. 2010). The


                                         -9-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.322 Filed 03/31/21 Page 10 of 38




 doctrine of qualified immunity means that “‘[g]overnment officials performing

 discretionary functions generally are shielded from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.’” Caldwell

 v. Moore, 968 F.2d 595, 599 (6th Cir. 1992) (quoting Harlow v. Fitzgerald, 457

 U.S. 800, 818 (1982)). Defendants bear the burden of pleading qualified

 immunity, but plaintiff bears the burden of showing that the defendant’s conduct

 violated a right so clearly established that a reasonable official in his or her

 position would have clearly understood that he or she was under an affirmative

 duty to refrain from such conduct. Sheets v. Mullins, 287 F.3d 581, 586 (6th Cir.

 2002) (citation omitted) (explaining that “[t]he ultimate burden of proof is on the

 plaintiff to show that the defendant is not entitled to qualified immunity”).


       The Supreme Court has established a two-part test in order to determine

 whether qualified immunity is applicable to a particular situation. Saucier v. Katz,

 533 U.S. 194, 201 (2001). The first part of the test involves a determination of

 whether the facts of the case, viewed in the light most favorable to the plaintiff,

 “show the officer’s conduct violated a constitutional right.” Id. If the first

 question was resolved in the affirmative, then the court would decide “whether the

 right was clearly established.” Id. If both questions were resolved in the

 affirmative, then the doctrine of qualified immunity would not apply, and the case

                                           -10-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.323 Filed 03/31/21 Page 11 of 38




 could proceed. Later, the Supreme Court discarded the mandatory sequencing of

 the two-part qualified immunity test, finding that it was no longer sound based on

 several factors, including judicial economy. Pearson v. Callahan, 555 U.S. 223,

 227 (2009). “This generally means that ‘we are free to consider those questions in

 whatever order is appropriate in light of the issues before us.’” Jones v. Byrnes,

 585 F.3d 971, 975 (6th Cir. 2009) (quoting Moldowan v. City of Warren, 570 F.3d

 698, 720 (6th Cir. 2009)).

       Under the “clearly established” prong of the qualified immunity test, the

 contours of the right must be sufficiently clear such that a reasonable official

 would understand that what he is doing violates that right. Anderson v. Creighton,

 483 U.S. 635, 640 (1987). “A clearly established constitutional violation requires

 on-point, controlling authority or a robust consensus of cases of persuasive

 authority.” Ortega v. U.S. Immigration and Customs Enforcement, 737 F.3d 435,

 439 (6th Cir. 2013). “[C]laims that law enforcement officers have used excessive

 force—deadly or not—in the course of an arrest, investigatory stop, or other

 ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its

 ‘reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 395 (1989). In

 determining whether a constitutional violation based on excessive force has

 occurred, the Sixth Circuit applies “the objective-reasonableness standard, which

 depends on the facts and circumstances of each case viewed from the perspective


                                          -11-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.324 Filed 03/31/21 Page 12 of 38




 of a reasonable officer on the scene and not with 20/20 hindsight.” Fox v. DeSoto,

 489 F.3d 227, 236 (6th Cir. 2007) (citing Graham, 490 U.S. at 395–96). “The

 calculus of reasonableness must embody allowance for the fact that police officers

 are often forced to make split-second judgments-in circumstances that are tense,

 uncertain, and rapidly evolving-about the amount of force that is necessary in a

 particular situation.” Graham, 490 U.S. at 396–97. “Relevant considerations

 include ‘the severity of the crime at issue, whether the suspect poses an immediate

 threat to the safety of the officers or others, and whether he is actively resisting

 arrest or attempting to evade arrest by flight.’” Fox, 489 F.3d at 236 (quoting

 Graham, 490 U.S. at 396).

    Defendants submitted video footage of the two encounters that they had with

 the Brikhos on January 8th and 9th of 2019. (See CCTV video, DPD body camera

 video). The Supreme Court has held that courts should view the facts of a case in

 the light depicted by a videotape, if one exists, when ruling on a motion for

 summary judgment. Scott v. Harris, 550 U.S. 372, 380–81). If a party’s story “is

 blatantly contradicted by the record, so that no reasonable jury could believe it,”

 then the court should not adopt the contradicted version of the facts. Id. at 380.

 The court will therefore review and assess the submitted video footage, along with

 other evidence in the record, when analyzing Plaintiffs’ claims. However, the

 execution of the search warrant in this case took approximately ninety minutes


                                           -12-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.325 Filed 03/31/21 Page 13 of 38




 according to Mr. Brikho, (ECF No. 21-5, PageID.212), and approximately two to

 three and a half hours according to Mrs. Brikho (ECF No. 21-6, PageID.237), and

 Officer Jackson’s body camera video capturing the search is one hour and twelve

 minutes long. (DPD body cam video). Further, the body cam video of the search

 warrant does not show the Brikhos throughout the entire video. Therefore, the

 court does not have a video of the entirety of the parties’ encounter and can only

 draw conclusions from the video based on the footage that the video captures.


           1. Fourth Amendment – Unreasonable Search and Seizure, Excessive
              Force
                 a. Unreasonable Search and Seizure

       The Brikhos assert that the police officers conducted an unreasonable search

 and seizure in violation of the Fourth Amendment. (ECF No. 1, PageID.6).

 Specifically, the complaint alleges that Defendants searched Nazar Brikho’s person

 without his consent and wrongfully detained them, depriving them of their freedom

 and freedom of movement. Id. They also argue that the officers restrained Mr.

 Brikho in handcuffs for an unreasonable amount of time that was excessive for the

 investigative reasons claimed. Id. Defendants contend that they were acting

 pursuant to a valid search warrant and therefore did not violate Plaintiffs’ rights.

 (ECF No.21, PageID.148). Defendants also assert that they detained Brikho after

 he became belligerent towards the officers, pulled out a handgun, and waved it



                                          -13-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.326 Filed 03/31/21 Page 14 of 38




 around. Id. Therefore, Defendants contend that the amount of force they used to

 restrain Brikho was appropriate in the situation. Id.

       The Fourth Amendment is applicable where an individual’s freedom to leave

 has been restricted. Thacker v. City of Columbus, 328 F.3d 244, 257 (6th Cir.

 2003). Plaintiffs must show that there was a seizure and that it was unreasonable

 under the Fourth Amendment in order to prevail on their Fourth Amendment

 unreasonable seizure claim. Id.


       In general, police officers can rely on a “judicially secured warrant for

 immunity from a §1983 action for illegal search and seizure unless the warrant is

 so lacking in indicia of probable cause, that official belief in the existence of

 probable cause is unreasonable.” Tlapanco v. Elges, 969 F.3d 638, 649 (6th Cir.

 2020) (quoting Yancey v. Carroll Cnty, 876 F.2d 1238, 1243 (6th Cir. 1989)).

 Further, law enforcement officers “have a limited authority to detain occupants of a

 premises while a proper search is being conducted.” United States v. Bohannon,

 225 F.3d 615, 616 (6th Cir. 2000). The authority to detain extends to individuals

 leaving and entering a premises during a search. Thorton v. Fray, 429 F. App’x

 504, 510 (6th Cir. 2011). An officer may also conduct a pat-down search to find

 weapons on an individual if the officer believes the individual is armed and

 dangerous. Bohannon, 225 F.3d at 617. However, a pat-down is only acceptable if



                                           -14-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.327 Filed 03/31/21 Page 15 of 38




 a “reasonably prudent man in the circumstances” would have been justified in the

 belief that his safety or the safety of others was in danger. Id.


       In this case, the video submitted by Defendants shows that officers detained

 Brikho for approximately 6 minutes during the execution of the search warrant

 after he became angry and started to yell and bang his fists against a desk. (DPD

 body cam video, 5:20–5:50). Once Brikho calmed down, the officers removed his

 handcuffs. (Id. at 12:00). The video does not show, and Mrs. Brikho does not

 allege, that Defendants handcuffed her. (See id. and ECF No. 23, PageID.252).

 However, Defendants instructed Mrs. Brikho to go and wait in a room of the

 business premises during the execution of the search. (Id. at 4:00). Brikho argues

 that the search warrant was invalid because the officers executed the search

 warrant in retaliation for Brikho telling Officer Greeno to leave his property the

 day before, and for racially discriminatory reasons. (ECF No. 23, PageID.258).


       During the hearing in this matter, the court asked counsel for Plaintiffs if he

 ever challenged the validity of the search warrant. Plaintiffs’ counsel stated that he

 did not challenge the validity of the search warrant, and rested on the arguments

 that he asserted in the pleadings about the warrant being invalid. However,

 Plaintiffs do not point to anything about the substance of the warrant that would

 render it invalid or lacking in probable cause. Plaintiffs assert that the officers

 obtained the warrant for retaliatory and racially-motivated reasons. But, as
                                           -15-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.328 Filed 03/31/21 Page 16 of 38




 discussed more fully, infra, the evidence in the record does not establish that the

 officers obtained the search warrant for retaliatory and racially motivated reasons.

 For instance, the language in search warrant itself does not show racially motivated

 reasons for obtaining the warrant. Further, there is no evidence in the record that

 any of the police officers who were involved in securing the warrant hold racial

 animus towards Chaldeans. See Section 2, Equal Protection and Retaliation, infra.

 The search warrant states that the officers observed a truck belonging to Plaintiffs’

 business engaging in illegal dumping; therefore they wanted to investigate the

 property. (ECF No. 21-2, PageID.154). Thus, a plain reading of the search

 warrant suggests no reason to conclude that probable cause to search Plaintiffs’

 business premises was unreasonable or lacking. Consequently, the court concludes

 that the search warrant was valid and that the detention of the Brikhos during the

 execution of the search warrant was reasonable pursuant to Bohannon and Thorton.


       Next, the court must determine if the search of Nazar Brikho during the

 execution of the search warrant was a constitutional violation. Plaintiffs assert that

 the officers subjected Mr. Brikho to an unreasonable search. (ECF No. 1,

 PageID.6).


       The search warrant in this case states that Nazar Brikho is to be searched.

 (ECF No. 21-2, PageID.154). In the second paragraph of the search warrant it

 states, “Also to be searched: Red F-150 . . . and any containers within such vehicle
                                          -16-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.329 Filed 03/31/21 Page 17 of 38




 . . . and Owner Nazar Brikho[.]” Id. Therefore, the search of Nazar Brikho was

 valid because he was searched pursuant to a valid search warrant.


       In conclusion, there is no genuine dispute of material fact as to whether

 Defendants had probable cause to execute the search warrant. Thus, the search

 warrant was valid and it was also legally valid for Defendants to detain Plaintiffs

 during the execution of the search warrant pursuant to Bohannon and Thorton.

 Further, Defendants were legally allowed to search Nazar Brikho pursuant to the

 language of the search warrant that allowed for the search of his person. (ECF No.

 21-2, PageID.154). For these reasons, the court concludes that there is insufficient

 evidence on which a jury could reasonably conclude that Defendants violated

 Plaintiff Nazar Brikho’s Fourth Amendment right to be free from unreasonable

 search and seizure.


                 b. Handcuffing and Excessive Force


       Plaintiffs next assert that Defendants violated their Fourth Amendment

 rights through their actions during the execution of the search warrant. (ECF No.

 1, PageID.8). In particular, the Brikhos claim that Defendants pointed guns at

 Nazar Brikho and the employees of the car lot, handcuffed Mr. Brikho, and

 physically assaulted him. (Id. at PageID.4). Defendants contend that the officers

 did not violate the Fourth Amendment. (ECF No. 21, PageID.148). They state


                                          -17-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.330 Filed 03/31/21 Page 18 of 38




 that the only use of force that occurred during the search, and that is shown in the

 video evidence they submitted, was the handcuffing of Nazar Brikho. Id. They

 contend that the video shows that handcuffing Brikho was appropriate given the

 situation and that Plaintiffs have not alleged facts required to sustain a handcuffing

 excessive force claim. (Id. at PageID.149).


       “[A]ll claims that law enforcement officers have used excessive force . . . in

 the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should

 be analyzed under the Fourth Amendment and its ‘reasonableness’ standard . . . .”

 Schreiber, 596 F.3d at 331–32 (quoting Graham v. Connor, 490 U.S. 386, 395

 (1989)). To determine if an officer’s use of force was reasonable, this court must

 balance “the nature and quality of the intrusion on the individual’s Fourth

 Amendment interests against the countervailing governmental interests at stake.”

 Id. (quoting Graham, 490 U.S. at 396). To sustain a handcuffing excessive force

 claim on summary judgment, a plaintiff must show that “(1) he or she complained

 the handcuffs were too tight; (2) the officer ignored those complaints; and (3) the

 plaintiff experienced some physical injury resulting from the handcuffing.”

 Morrison v. Bd. of Trustees of Green Twp., 583 F.3d 394, 401 (6th Cir. 2009)

 (internal quotations omitted). Bruising can support a handcuffing excessive force

 claim. Id. at 403.



                                           -18-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.331 Filed 03/31/21 Page 19 of 38




       Here, Nazar Brikho testified at his deposition that officers came into his

 shop with their guns pointed at everyone and forced everyone to the ground. He

 also stated that officers choked him when he went to obtain his guns and slammed

 him against the wall. He states that officers put tight handcuffs on him for

 approximately 20 to 25 minutes, and kicked him if he tried to stand up. Plaintiffs

 submitted photos of bruising around Brikho’s wrists and bruising on his thigh to

 substantiate their claims. (ECF No. 1-3). These photos support Plaintiffs’

 contention that the handcuffs placed on Mr. Brikho were too tight and that the

 officers physically assaulted him during the execution of the search warrant.


       However, the video evidence of Officer Jackson’s body camera submitted by

 the Defendants contradicts, at least in part, Brikho’s testimony in that it does not

 show the officers physically assaulting Brikho. Yet, the video, which also contains

 audio, does not depict the entire execution of the search warrant. It is notable

 nevertheless that the video shows the officers entering Plaintiffs’ shop without any

 weapons out. The officers also did not force anyone onto the ground; rather, they

 handcuffed several individuals who were inside of the shop when they first

 entered. About 6 minutes into the officers’ arrival, Nazar Brikho became angry

 and started yelling at the officers to tell him why they were there. He slammed his

 fists onto a desk in one of the offices. At this point, the officers handcuffed

 Brikho. Brikho then calmed down and is seen talking to the officers in a friendly

                                          -19-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.332 Filed 03/31/21 Page 20 of 38




 manner, talking about the shop’s DVR surveillance footage. The officers then took

 the handcuffs off of Brikho approximately 6 minutes after they had put them on.

 At no point did Brikho say that the handcuffs were too tight or ask the officers to

 loosen the handcuffs.


       Further, the video shows that the officers conducting the search entered the

 building without drawing any weapons and without forcing anyone to the ground.

 Thus, the video clearly contradicts some of the facts upon which Plaintiffs rely and

 consequently weaken Plaintiffs claims of excessive force. The officers handcuffed

 Plaintiffs’ employees when they entered the shop; however, they removed the

 employees’ handcuffs at different times during the course of the search. Therefore,

 it appears that no one was handcuffed for the entire length of the search. Moreover,

 as this court noted above, officers can generally handcuff individuals who are on a

 premises while they execute a valid search warrant on the premises, for the length

 of time that it takes to conduct the search. See United States v. Bohannon, 225

 F.3d 615, 616 (6th Cir. 2000); Thorton v. Fray, 429 F. App’x 504, 510 (6th Cir.

 2011).


       The video also does not show officers choking Nazar or slamming him

 against a wall when he went to retrieve his guns for them. Nor does the video

 show officers kicking Nazar when he stands up. The video additionally does not

 show officers dragging Nancy Brikho and slamming her against any walls. The
                                          -20-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.333 Filed 03/31/21 Page 21 of 38




 video does depict officers touching Nancy and directing her to move to certain

 spots. Nancy is later spotted in the video quietly sitting in a chair, without

 handcuffs on. Though Plaintiffs testified that the officers engaged in the assaultive

 behavior described above, under Scott v. Harris, the court is not required to accept

 Plaintiffs’ version of the facts if those facts are directly contradicted by video

 evidence. At first blush, that would appear to be the case here. But, as noted,

 Plaintiffs point out that the entire search is not captured on video and suggest that

 the behavior about which they complain could have occurred during periods not

 recorded or a part of the video.


       First, the court will consider Mr. Brikho’s excessive handcuffing claim.

 Plaintiffs allege that Defendants used excessive force when handcuffing Mr.

 Brikho. Brikho stated in his deposition that Defendants took his handcuffs off

 after he gave them the DVR equipment, and Brikho does not allege that

 Defendants handcuffed him again at any other point during the execution of the

 search warrant. (ECF No. 21-5, PageID.221). Officer Jackson’s body camera

 video thus shows the entirety of the time period that Brikho was handcuffed.

 (DPD body cam, 5:40–12:30) Importantly, while Brikho was handcuffed, he did

 not complain about the handcuffs being too tight. (See DPD body cam, 5:40–

 12:30). Pursuant to Morrison, a plaintiff must show that he complained that the

 handcuffs were too tight to sustain an excessive force handcuffing claim on

                                           -21-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.334 Filed 03/31/21 Page 22 of 38




 summary judgment. 283 F.3d at 401. Jackson’s bodycam video shows the entire

 time period that Defendants kept Mr. Brikho handcuffed and Brikho never

 complained about the handcuffs being too tight. Therefore, Plaintiffs’ excessive

 force handcuffing claim necessarily fails.


       Next, the court will consider Plaintiffs’ excessive force claims relating to

 Defendants execution of the search warrant. Officer Jackson’s body camera video

 does not depict the physical force that Plaintiffs described. Plaintiffs’ counsel

 pointed out at the hearing in this matter that the video is not on the Brikhos the

 entire time; therefore, unconstitutional activity could have occurred when the

 camera was not on them. Plaintiffs are correct that the body camera does not show

 either Nazar Brikho or Nancy Brikho for the entire length of the video. In

 particular, there is a 15-minute portion of the video, at around approximately

 minutes 21 to 36, where Mr. Brikho is not in the video. There are various other

 shorter lengths of time when Mr. Brikho is not in the video, but then appears again,

 either sitting down or walking around. Further, the body camera video does not

 capture what occurred towards the end of the search. The video stops after one

 hour and twelve minutes, while Defendants are still inside of Plaintiffs’ business

 premises executing the search warrant. The court cannot be certain what occurred

 during the time periods that Plaintiffs were off-camera or after the body camera

 stopped recording. Plaintiffs’ submission of photographs of bruising on Mr.

                                          -22-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.335 Filed 03/31/21 Page 23 of 38




 Brikho’s body, together with Plaintiffs’ deposition testimony about Defendants

 shoving, kicking, and dragging them lend support to their claims that Defendants

 used excessive force to carry-out a routine search warrant for a non-violent and

 non-dangerous offense. (See ECF No. 23-5). Defendants deny using such force,

 but in view of the incompleteness of the video, their denials merely present the

 court with a credibility contest between the Brikhos and the defendants—the

 resolution of which lies not with the court, but with the trier of fact. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations . . . are

 jury functions . . . not those of a judge”); Bard v. Brown Cnty., Ohio, 970 F.3d 738,

 759 (6th Cir. 2020) (same); Nelms v. Wellington Way Apartments, LLC, 513 F.

 App’x 541, 548 (6th Cir. 2013) (“It is fundamental that a judge may not make

 credibility determinations . . . when ruling on a summary-judgment motion; such

 functions are for the finder of fact”). Therefore, there remains a dispute of fact

 regarding the nature and extent of the force Defendants used while executing the

 search warrant.


       Even if Defendants are found to have used excessive force while executing

 the search warrant, they are still entitled to qualified immunity unless such conduct

 violated a clearly established right. In general, the Sixth Circuit “has held that the

 right to be free from excessive force is a clearly established Fourth Amendment

 right.” Neague v. Cynkar, 258 F.3d 504, 507 (6th Cir. 2001). The Sixth Circuit

                                          -23-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.336 Filed 03/31/21 Page 24 of 38




 has also concluded that “the right of people who pose no safety risk to the police to

 be free from gratuitous violence during arrest” is clearly established. Cline v.

 Myers, 495 F. App’x 578, 582 (6th Cir. 2012). In Cline, police officers obtained a

 search warrant to apprehend an individual who was suspected of entering a house,

 brandishing a gun, and stealing property from the house’s residents. Id. at 579.

 The plaintiff accused a police officer of excessive force during the execution of the

 search warrant when the officer kicked him after the search concluded, even

 though he was handcuffed and he was not the suspect the police were looking for.

 Id. at 582. The court reasoned that the plaintiff was not the suspect, he was

 restrained in handcuffs, and he was lying on the floor at the time that the officer

 allegedly kicked him. Id. The court concluded that there was a question of fact

 about whether the officer used excessive force. Id. See also Graham v.

 Connor, 490 U.S. 386, 396 (reasoning that the use of less force is generally

 reasonable where individuals do not pose an immediate threat, are not actively

 resisting arrest, and are not suspected of a severe crime).


       In addition, the Sixth Circuit has recognized that officers can detain the

 occupants of a premises during a search for contraband and that officers are only

 entitled to use “reasonable force” to effectuate such a detention. Binay v.

 Bettendorf, 601 F.3d 640, 652 (6th Cir. 2010). In Binay, the police suspected that

 narcotics trafficking was occurring at the plaintiffs’ apartment. Id. at 643. The

                                          -24-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.337 Filed 03/31/21 Page 25 of 38




 plaintiffs accused the officers of brandishing weapons when they entered the

 plaintiff’s apartment, forcing them to the floor, handcuffing them, and holding

 them at gunpoint for the 60-minute duration of the search. Id. The Binay court

 found that the officers used excessive force, and held that it was clearly established

 that using more force than necessary to detain the plaintiffs during a search warrant

 for suspected narcotics trafficking violates the Fourth Amendment. Id.


       As the Cline court reasoned, it is clearly established that there is a right to be

 free from violence during arrest if an individual does not pose a safety risk. Cline,

 495 F. App’x at 582. Further, under Binay, it is clearly established that an officer

 cannot use more force than is necessary to detain individuals while executing a

 search warrant. Binay, 601 F.3d at 652. “[C]laims that law enforcement officers

 have used excessive force—deadly or not—in the course of an arrest, investigatory

 stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

 Amendment and its ‘reasonableness’ standard.” Graham v. Connor, 490 U.S. 386,

 395 (1989). In determining whether a constitutional violation based on excessive

 force has occurred, the Sixth Circuit applies “the objective-reasonableness

 standard, which depends on the facts and circumstances of each case viewed from

 the perspective of a reasonable officer on the scene and not with 20/20 hindsight.”

 Fox v. DeSoto, 489 F.3d 227, 236 (6th Cir. 2007) (citing Graham, 490 U.S. at 395-

 96). “The calculus of reasonableness must embody allowance for the fact that

                                          -25-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.338 Filed 03/31/21 Page 26 of 38




 police officers are often forced to make split-second judgments-in circumstances

 that are tense, uncertain, and rapidly evolving-about the amount of force that is

 necessary in a particular situation.” Graham, 490 U.S. at 396–97. “Relevant

 considerations include ‘the severity of the crime at issue, whether the suspect poses

 an immediate threat to the safety of the officers or others, and whether he is

 actively resisting arrest or attempting to evade arrest by flight.’” Fox, 489 F.3d at

 236 (quoting Graham, 490 U.S. at 396). Here, Brikho alleges that the officers

 grabbed him by the neck, slammed him against the wall, and kicked him when he

 tried to stand up. The officers in this case were executing a search warrant for

 suspected illegal trash dumping, which is a non-dangerous and non-violent crime.

 Mr. Brikho was not under arrest at the time that the police executed the search

 warrant, and he had willingly turned over his guns to the police earlier during the

 execution of the search warrant. Fortunately, the contours of the Fourth

 Amendment’s prohibition on excessive force are well-defined. Under long-

 standing case law in this circuit, “there undoubtedly is a clearly established legal

 norm precluding the use of violent physical force against a criminal suspect who

 already has been subdued and does not present a danger to himself or others.”

 Harris v. City of Circleville, 583 F.3d 356 (6th Cir. 2009) (citing Grawey v. Drury,

 567 F.3d 302 (6th Cir. 2009) (“The general consensus among our cases is that

 officers cannot use force . . . on a detainee who has been subdued” and “is not


                                          -26-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.339 Filed 03/31/21 Page 27 of 38




 resisting arrest.”). If a jury accepts Mr. Brikho’s version of events, it could

 reasonably conclude that he was assaulted with no evidence of active resistance or

 failure to follow commands. On the other hand, the jury could reasonably

 conclude that the officers did not engage in the type of assaultive conduct that

 Brikho has alleged. Given that material facts are in dispute, the court cannot

 decide qualified immunity as a question of law. Harris v. City of Circleville, 583

 F.3d 356, 364 (6th Cir. 2009) (“When no facts are in dispute, whether an official

 receives qualified immunity is a question of law.”).


          Therefore, for the reasons outlined above, qualified immunity does not

 relieve Defendants of liability from Plaintiffs’ Fourth Amendment excessive force

 claim.


             2. Equal Protection and Retaliation


          The Brikhos allege that Defendants’ conduct was motivated because of

 Plaintiffs’ Chaldean ethnic background. (ECF No. 1, PageID.7). The complaint

 also alleges that the search of Matthew’s Stop and Look Auto Sales was in

 retaliation for Brikho telling Officer Greeno to leave his property the preceding

 day. (Id. at PageID.5 (describing the search of the business as “excessive” and

 “retaliatory”). Plaintiffs state that the search warrant, authored by the Defendant

 officers, shows racial animus because it states that part of the factual basis for


                                           -27-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.340 Filed 03/31/21 Page 28 of 38




 probable cause of criminal activity is that Plaintiffs spoke “in their native tongue,”

 like this was an indication that they were engaged in criminal activity. (ECF No.

 23, PageID.258). Plaintiffs also state the body camera video and audio revealed an

 officer talking about how Chaldeans “run their mouths” and that if they run their

 mouths in America “they are gonna get their ass whooped.” (Id. at PageID.258).


       Defendants state that the search warrant does not show racial animus, but

 rather that the police officers believed that the Plaintiffs were attempting to conceal

 information when they spoke to each other in Arabic the day when the officers

 were at Plaintiffs’ business the day before they executed the search warrant. (ECF

 No.21, PageID.146). Defendants also point out that the officer who made

 disparaging remarks about Chaldeans is not a party to this action, did not

 contribute to the search warrant affidavit, and did not have any influence over the

 decision to conduct the search warrant. The officer merely participated in

 executing the search warrant. (Id. at PageID.146–47).


       There must be a showing of racially discriminatory intent or purpose to

 sustain a claim for a violation of the Equal Protection Clause. Spurlock v. Fox, 716

 F.3d 383, 397 (6th Cir. 2013). The following factors are important to consider in

 the intent inquiry:


       [t]he historical background of the decision[,] [especially] if it reveals a series
       of official actions taken for invidious purposes; the specific sequence of

                                          -28-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.341 Filed 03/31/21 Page 29 of 38




       events leading up to the challenged decision; departures from the normal
       procedural sequence; substantive departures[,] particularly if the factors
       usually considered important by the decisionmaker strongly favor a decision
       contrary to the one reached; and the legislative or administrative history[,] . .
       . especially where there are contemporary statements by members of the
       decisionmaking body, minutes of its meetings, or reports.

 Id. Here, the record does not support a finding of racial discriminatory intent. The

 Plaintiffs point out that an officer in their department, Officer Jackson, who was

 neither the affiant on the search warrant nor part of the visit from the day before,

 made negative comments about Chaldeans. An officer can indeed be heard making

 disparaging remarks about Chaldeans on the video footage submitted to the court;

 however, Defendants point out that this officer was not an individual with decision

 making authority and was just helping to execute the search warrant. The record

 also does not suggest that the officer who made the negative remarks had any

 decision making authority about obtaining the search warrant—Officer Greeno, and

 not the officer who made the negative remarks, was the affiant who secured the

 search warrant. (ECF No. 21-2, PageID.153). Thus, troubling as Officer Jackson’s

 comments may be, there is no reason to believe that those comments—which notably

 were made after the warrant was obtained and being executed—provided motivation

 for obtaining the warrant.

        The Plaintiffs next state that the search warrant itself shows that the officers

 wrongfully based their probable cause on the Plaintiffs speaking a language other

 than English. The affidavit supporting the search warrant states, “[Nazar Brikho]
                                          -29-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.342 Filed 03/31/21 Page 30 of 38




 spoke in a language unknown to us. . . . [Nancy Brikho] responded in the same

 language.” (Id. at PageID.155). The warrant also states, “[Nancy] said something

 in another language to Nazar as Lt. McKay was asking Sgt. Merida to make the

 location.” (Id. at PageID.156). It next states, “[i]t was obvious that [the Brikhos] .

 . . would speak in their native tongue . . . [to] “[get] their story straight” or [cover]

 something up.” Id. These statements in the search warrant affidavit also fail to show

 racial discriminatory intent. First, the statements in the search warrant talk about

 language, and not directly about race or national origin. Second, the search warrant

 makes clear that the officer was making note of the Plaintiffs not speaking English

 because it seemed to the affiant that Plaintiffs, who otherwise were speaking English,

 reverted to another language at various points in an effort to cover up something

 from the officers. The warrant did not make any disparaging or negative comments

 about the Plaintiffs not speaking English, but simply noted points at which Plaintiffs

 started speaking to one another in a language other than English.

       Plaintiffs also allege that retaliation for asking the officers to leave their

 property the day before was a factor behind the officers obtaining the search warrant.

 Plaintiffs point out that the day before the search warrant was executed and after

 Nazar Brikho told her and Lieutenant McKay to leave his business premises, Officer

 Greeno stated that she would be back to the Plaintiffs’ business premises. Plaintiffs

 contend that Greeno was angry after Nazar Brikho told the officers to leave the


                                           -30-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.343 Filed 03/31/21 Page 31 of 38




 property. Officer Greeno also was the affiant to the search warrant. However,

 Plaintiffs do not argue a separate claim of retaliation in their complaint or their

 response brief. (See ECF No. 1; ECF No. 23). Further, to this court’s knowledge

 no such claim has been recognized under the Fourteenth Amendment. See Bernheim

 v. Litt, 79 F.3d 318, 323 (2d Cir. 1996) (“we know of no court that has recognized a

 claim under the equal protection clause for retaliation following complaints of racial

 discrimination.”). Individuals can only bring retaliation claims under the First

 Amendment or Title VII. Ratliff v. DeKalb Cty., Ga., 62 F.3d 338, 340 (11th Cir.

 1995) (“retaliation is clearly established as a first amendment right and as a statutory

 right under Title VII; but no clearly established right exists under the equal

 protection clause to be free from retaliation.”).

       Based on the foregoing, Plaintiffs have not demonstrated that a material

 dispute of fact exists about Defendants’ alleged racially discriminatory intent, and

 Plaintiffs cannot bring a retaliation claim under the Fourteenth Amendment. The

 record contains no evidence that the officer who displayed verbal racial animus

 towards Chaldeans participated in securing the search warrant or suggested getting

 the search warrant. Officer Greeno, and not the officer making the disparaging

 remarks, was the affiant of the search warrant. The language of the search warrant

 also does not support the conclusion that the search was motivated by discriminatory

 intent; the warrant suggests that the Plaintiffs might have been covering something


                                           -31-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.344 Filed 03/31/21 Page 32 of 38




 up by not speaking English. Evidence also does not support Plaintiffs’ retaliation

 argument. Plaintiffs have only stated that Greeno was angry after Nazar Brikho told

 her to leave his premises and that she informed Brikho that she would be back to the

 premises with a warrant. However, an officer obtaining a valid search warrant after

 an individual refuses to consent to an investigative search is the appropriate next step

 for an officer to take in order to continue an investigation. Review of the video

 showing the search does not show anything occurring that could lend support to

 Plaintiffs’ argument that Defendants had racial discriminatory intent. For these

 reasons, the court concludes that Defendants did not discriminate against Plaintiffs

 based on race.

           3. Eighth Amendment


       Count II of Plaintiffs’ complaint alleges Eighth Amendment violations.

 (ECF No. 1, PageID.8). Plaintiffs allege that Defendants’ alleged actions during

 the execution of the search warrant subjected them to cruel and unusual

 punishment. Id. Defendants contend that Plaintiffs’ Eighth Amendment claim is

 improper because a claim for cruel and unusual punishment only arises after a

 conviction. (ECF No. 21, PageID.150). Plaintiffs respond that they have asserted

 a valid Eighth Amendment claim. (ECF No. 23, PageID.267). They contend that

 Defendants’ argument that Plaintiffs were never charged or convicted of a crime is



                                           -32-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.345 Filed 03/31/21 Page 33 of 38




 “meritless” on the issue of whether the Defendants’ actions are the type that are

 protected by the Eighth Amendment. Id.


       The Eighth Amendment is not implicated prior to a conviction. Bass v.

 Robinson, 167 F.3d 1041, 1049 (6th Cir. 1999). A “[s]tate does not acquire the

 power to punish with which the Eighth Amendment is concerned until after it has

 secured a formal adjudication of guilt in accordance with due process of law.”

 Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977). Here, the State did not

 convict Plaintiffs. Therefore, Plaintiffs Eighth Amendment claim fails.


    C. Monell Liability

       To prevail in a § 1983 claim against a municipality, a plaintiff must

 demonstrate: “(1) the deprivation of a constitutional right[;] and (2) [that] the

 [municipality] is responsible for [the] violation.” Ellis ex rel. Pendergrass v.

 Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006). The second part of a

 § 1983 claim requires Plaintiffs to show that Defendants are liable for the

 constitutional violation. To do this, Plaintiffs “must demonstrate that the alleged

 federal violation occurred because of a municipal policy or custom.” Burgess v.

 Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Monell v. Dep’t of Soc. Servs.,

 436 U.S. 658, 694 (1978)). “A municipality ‘may not be sued under § 1983 for an

 injury inflicted solely by its employees or agents.’” Id. (quoting Monell, 436 U.S.

 at 694). Plaintiffs must show one of the following to prove this claim:
                                         -33-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.346 Filed 03/31/21 Page 34 of 38




       (1) the existence of an illegal official policy or legislative enactment;
       (2) that an official with final decision making authority ratified illegal
       actions;
       (3) the existence of a policy of inadequate training or supervision; or
       (4) the existence of a custom of tolerance or acquiescence of federal
       rights violations.

 Burgess, 735 F.3d at 478 (citing Thomas v. City of Chattanooga, 398 F.3d 426,

 429 (6th Cir. 2005) (emphasis added)).


    Defendants’ argue that Plaintiffs have failed to identify any unconstitutional

 custom, policy, or practice that led to a deprivation of Plaintiffs’ constitutional

 rights. (ECF No.21, PageID.139). Defendants assert that paragraphs 37 and 38 of

 the complaint allege a general practice of unjustified arrests and failures to timely

 prepare investigative reports. (Id. at PageID.139). However, Defendants maintain

 that no unconstitutional policy or practice exists or has been established. (Id. at

 PageID.139). Plaintiffs argue that Sergeant Merida substantiated the policy and

 procedures regarding the manner in which the use of force was applied to Brikho.

 (ECF No. 23, PageID.259). Plaintiffs also assert that the officers seized

 belongings during the execution of the search warrant that had no material

 investigative value and they have not returned the items over a year later. (Id. at

 PageID.259–60). Plaintiffs assert that the policy to indefinitely retain personal

 property with no rationale as to the duration or expectation of return of the items, is

 a policy and procedure that violates an individual’s right to be free from an


                                           -34-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.347 Filed 03/31/21 Page 35 of 38




 unreasonable search and seizure. (Id. at PageID.260). Further, at the hearing in

 this matter, Plaintiffs’ counsel asserted that the City of Detroit has an

 unconstitutional policy of executing search warrants with armed SWAT teams for

 only minor offenses.


    In order to allege a §1983 claim against a municipality, there must first be a

 constitutional violation. This court has held that disputes of fact remain about

 Plaintiffs’ rights to be free from excessive force during the execution of a search

 warrant. Plaintiffs therefore establish a factual dispute about the existence of these

 constitutional deprivations. However, neither Plaintiffs’ pleadings nor the record

 bring forth a factual dispute about whether the City of Detroit is liable for the

 violations. Plaintiffs assert that Officer Merida “substantiated” unconstitutional

 policy and procedure within the Detroit police department. (ECF No. 23,

 PageID.259). But Plaintiffs bring no evidence beyond their conclusory statements

 in order to support their contention that Merida did in fact substantiate unlawful

 policies and procedure. Nor do Plaintiffs bring evidence to support their

 proposition that the City of Detroit maintains unconstitutional policies or

 procedures. (See ECF No. 23, PageID.258–60). Plaintiffs’ mere allegations do not

 suffice to defeat summary judgment. Anderson, 477 U.S. at 248, 251.


    Plaintiffs assert that the City of Detroit has a policy of confiscating personal

 property and not returning it. Defendants have acknowledged that Plaintiffs’
                                           -35-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.348 Filed 03/31/21 Page 36 of 38




 personal property has still not been returned to them, including cell phones and

 DVR footage. During her deposition, Officer Greeno explained that Plaintiffs will

 not get their property back until the illegal dumping case is adjudicated. (ECF No.

 21-3, PageID.172). Greeno stated that the investigation in the illegal dumping case

 is ongoing because the police department is unable to access the phones to see if

 there is information about knowledge of the dumping or the individuals that

 participated in the illegal dumping. Id. So, according to Defendants, they have

 retained Plaintiffs’ personal property as part of an ongoing investigation and not

 due to a policy of not returning seized items. Plaintiffs point to no evidence that

 Defendants have a policy of not returning personal items that are taken during

 search warrants. Nor have they proffered factual evidence showing that this is an

 ongoing practice of the City.


    In summary, Plaintiffs allege that the City of Detroit is liable for the individual

 officers’ actions in obtaining and executing the search warrant on their premises.

 They also maintain that the City has unconstitutional policies that allow officers to

 conduct excessive raids that are disproportionate to the suspected crime committed,

 and that allow officers to confiscate personal property and never return it.

 However, Plaintiffs’ have not identified a specific policy and they have not

 proffered evidence that demonstrates a pattern of misconduct by Detroit police



                                          -36-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.349 Filed 03/31/21 Page 37 of 38




 officers that they allege. For these reasons, the court finds that Plaintiffs do not

 establish Monell liability against the City of Detroit.


    D. State Law Claims

    Counts IV–VII of Plaintiffs’ complaint alleges state law claims of false

 imprisonment, assault and battery, intentional infliction of emotional distress, and

 negligence. (ECF No. 1, PageID.12–15). Pursuant to 28 U.S.C. § 1367, district

 courts may exercise supplemental jurisdiction over state law claims. However,

 “supplemental jurisdiction is discretionary, not mandatory.” Charvat v. NMP, LLC,

 656 F.3d 440, 446 (6th Cir. 2011). A district court may decline to exercise

 supplemental jurisdiction when:

       (1) the claim raises a novel or complex issue of [s]tate law,
       (2) the claim substantially predominates over the claim or claims over
       which the district court has original jurisdiction,
       (3) the district court has dismissed all claims over which it has
       original jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons
       for declining jurisdiction.

 28 U.S.C. § 1367(c); Hucul Advert., LLC v. Charter Twp. of Gaines, 748 F.3d 273,

 281 (6th Cir. 2014) (emphasis added). Here, the court has dismissed all of

 Plaintiffs’ federal claims except for the Fourth Amendment excessive force claim

 as to Mr. Brikho. The remaining four claims in this case are state law claims: false

 imprisonment, assault and battery, intentional infliction of emotion distress, and

 negligence. (ECF No. 1, PageID.12–15). Where state law claims predominate

                                           -37-
Case 4:19-cv-10592-SDD-DRG ECF No. 26, PageID.350 Filed 03/31/21 Page 38 of 38




 over federal claims in a lawsuit, district courts may decline supplemental

 jurisdiction over the state law claims, dismiss the state law claims without

 prejudice, and leave the resolution of the claims to the state courts. Kubala v.

 Smith, 984 F.3d 1132, 1137 (6th Cir. 2021). Here, Plaintiffs’ state law claims

 predominate over the federal claims both as to number and as to the “scope of the

 issues raised.” Id. Therefore, this court will decline to exercise supplemental

 jurisdiction over Plaintiffs’ state law claims.

 V. CONCLUSION

       The only claim for which disputes of material fact remain concern whether

 Defendants violated Nazar Brikho’s right to be free from the use of excessive force

 while the police executed the search warrant. For these reasons and the reasons

 discussed herein, the court will GRANT IN PART AND DENY IN PART

 Defendants’ Motion for Summary Judgment. The court declines supplemental

 jurisdiction over Plaintiffs’ state law claims. The court DISMISSES WITHOUT

 PREJUDICE Plaintiffs’ state law claims.



       SO ORDERED.

 Dated:       March 31, 2021
                                                   s/Stephanie Dawkins Davis
                                                   HON. STEPHANIE DAWKINS DAVIS
                                                   United States District Court Judge


                                           -38-
